



EXHIBIT 10.60
JACK HENRY & ASSOCIATES, INC.
2015 EQUITY INCENTIVE PLAN


PERFORMANCE SHARES AGREEMENT


Date of Grant:
September 10, 2016
Number of Performance Shares Granted
 





This Award Agreement dated September 10, 2016, is made by and between Jack Henry
& Associates, Inc., a Delaware corporation (the “Company”), and _______________
(“Participant”).
RECITALS:
A.    Effective November 10, 2015, the Company's stockholders approved the Jack
Henry & Associates, Inc. 2015 Equity Incentive Plan (the "Plan") pursuant to
which the Company may, from time to time, grant Shares of Performance Shares to
eligible Service Providers of the Company and its Affiliates.
B.    Participant is a Service Provider of the Company or one of its Affiliates
and the Company desires to encourage him/her to own Shares and to give him/her
added incentive to advance the interests of the Company, and desires to grant
Participant shares of Performance Shares of the Company under the terms and
conditions established by the Committee.
AGREEMENT:
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:
1.    Incorporation of Plan. All provisions of this Award Agreement and the
rights of Participant hereunder are subject in all respects to the provisions of
the Plan and the powers of the Committee therein provided. Capitalized terms
used in this Award Agreement but not defined shall have the meaning set forth in
the Plan.
2.    Grant of Performance Shares. Effective as of the Date of Grant set forth
above opposite the heading "Date of Grant," subject to the conditions and
restrictions set forth in this Award Agreement and in the Plan, the Company
hereby grants to Participant that number of Shares of Performance Shares
identified above opposite the heading "Number of Performance Shares Granted"
(the "Performance Shares"), but the number of such Performance Shares actually
settled may be ultimately adjusted and determined pursuant to the terms and
conditions set forth in this Agreement and including Appendix A hereto. Each
Performance Share shall initially be deemed to be the equivalent of one share of
Stock; provided, however, that certain levels of achievement may result in
settlement of less than one, or more than one, share of Stock (or its cash
equivalent)





--------------------------------------------------------------------------------





for each Performance Share. In the sole discretion of the Committee, the Company
may elect to settle a Performance Share for cash with a cash payment equal to
the fair market value of each Performance Share the Committee elects to settle
for cash.
3.    Restrictions. Except as may be permitted under the Plan or by the
Committee, none of Participant's rights to payment hereunder are transferable by
sale, assignment, disposition, gift, exchange, pledge, hypothecation, or
otherwise. Any attempted disposition of any of Participant's rights hereunder,
or the levy of any execution, attachment or similar process upon any of the
Performance Shares prior to settlement, shall be null and void and without
effect. Holding Performance Shares does not give Participant the rights of a
shareholder (including without limitation the right to vote or receive dividends
or other distributions) with respect to shares of Stock underlying the
Performance Shares that the Company may issue under the terms and conditions of
this Agreement.
4.    Settlement, Forfeiture and Share Issuance.


(a)    Appendix A Performance Measures. The performance measures applicable to
the Performance Shares (the “Performance Measures”) are set forth in Appendix A
to this Agreement. By accepting the terms and conditions of this Agreement,
Participant shall be deemed to have consented to Appendix A, and Appendix A, its
Performance Measures, terms and conditions are incorporated herein by reference.
The Performance Measures relate to the Company's 2017, 2018 and 2019 fiscal
years (each a “Performance Year”, and collectively the “Performance Period”).
Appendix A also sets forth the “Scheduled Settlement Date”, which, if it occurs
due to achievement of one or more of the Performance Measures, shall follow the
meeting of the Committee at which the applicable level of performance goal
achievement is determined for Award purposes (“Applicable Committee Meeting”).
At the Applicable Committee Meeting following the 2019 Performance Year, the
Committee shall conduct an objective analysis as to whether one or more of the
Performance Measures have been satisfied. If one or more of such Performance
Measures have been satisfied, the Committee shall certify such achievement
(“Certification”) and instruct the Company to begin the Performance Shares
settlement process.
(b)    Performance Settlement.
(i)    The Performance Shares shall be settled in connection with Certification
(as provided in Appendix A, but no earlier than any Scheduled Settlement Date).
Settlement shall not occur if Certification does not occur at the Applicable
Committee Meeting in 2019 (the “Deadline”), and if Certification does not occur
by the Deadline, no Performance Shares shall be settled and all of Participant's
rights under this Agreement shall be forfeited as of the Deadline.
(ii)    To the extent that the settlement of Performance Shares would result in
the issuance of one or more shares in excess of the limitations set forth in
Section 10.6 of the Plan (which relates to the maximum amount of Shares that may
be granted to a Participant in any one calendar year for satisfaction of the
performance-based





--------------------------------------------------------------------------------





compensation exception to Code Section 162(m)), issuance of such excess shares
shall be delayed until the first taxable year in which the delivery of such
shares can be made in accordance with Section 10.6 of the Plan and the tax
deduction for such payment will not be barred by application of Code Section
162(m).
(iii)    To the extent permissible under the Plan, the Committee, in its sole
discretion, may elect to settle one or more Performance Shares by making a cash
payment to Participant in an amount equal to the then fair market value of the
share of Stock underlying the Performance Share being settled, less any amounts
necessary to satisfy the Company's tax withholding obligations.
(c)     Other Settlement.
(i)    Effect of Change in Control on Settlement. If any of the events
constituting a Change in Control of the Company shall have occurred and the
Participant's employment with the Company is terminated by the Company within
the period commencing 90 days prior to, and ending two years following such
Change in Control (the "Applicable Period"), all Performance Shares shall be
settled, regardless of whether one or more Performance Measures are achieved;
provided, however, that the Performance Shares shall not be settled pursuant to
the prior clause in the event of a termination by the Company for "Cause" (as
hereinafter defined). If any of the events constituting a Change in Control of
the Company shall have occurred and the Participant terminates his or her
employment during the Applicable Period for "Good Reason" (as hereinafter
defined), all Performance Shares shall be settled. If there is an event pursuant
to which Performance Shares shall be settled pursuant to this Section 4(c)(i),
settlement of the Performance Shares shall occur as if goal achievement occurred
at the Target level of goal achievement and as soon as practicable following the
later to occur of the Change in Control or the termination of Participant's
employment, but in no event later than the 90th day following the later to occur
of such events, and in no event shall Participant have any discretion to direct
when the Performance Shares shall be settled.


(ii)    For purposes of this Award, "Cause" shall mean (A) failure of the
Participant to adequately perform his or her duties assigned by the Committee;
or (B) any act or acts of gross dishonesty or gross misconduct on the
Participant's part which result or are intended to result directly or indirectly
in gain or personal enrichment at the expense of the Company or its subsidiaries
to which the Participant is not legally entitled. For purposes of this Award,
"Good Reason" shall mean (v) a material diminution of the Participant's
authority, duties or responsibilities from those being exercised and performed
by the Participant immediately prior to the Change in Control; (w) a transfer of
the Participant to a location which is more than 75 miles away from the location
where the Participant was employed immediately prior to the Change in Control;
(x) a material diminution in the rate of the Participant's annual salary below
his or her rate of annual salary immediately prior to the Change in Control; (y)
a material diminution in the Participant's annual target bonus





--------------------------------------------------------------------------------





opportunity below his or her annual target bonus opportunity immediately prior
to the Change in Control; or (z) a material breach by the Company of any
incentive award agreement covering the Participant; provided, however, that Good
Reason shall not be deemed to exist unless the Participant has first provided
notice to the Company of the existence of one of the events described above
within a period of 90 days from the initial existence of the event, and after
such notice the Company has been provided a period of 30 days to eliminate the
existence of Good Reason.
 
(iii)    Effect of Death, Incapacity and Retirement on Settlement. Upon
Participant's death or termination of employment due to Incapacity or
“Retirement”, no forfeiture or accelerated settlement of the Performance Shares
shall occur (except as provided in Section 4(c)(i) above). Rather, on the
Scheduled Settlement Date following the Applicable Committee Meeting, if
Certification occurs, a pro rata portion of the Performance Shares subject to
this Agreement shall be settled based on the period of time in the Performance
Period that elapsed prior to Participant's termination of employment.


The pro rata portion of the Performance Shares being settled shall be determined
by (A) dividing the aggregate number of Performance Shares Participant would
have been entitled to receive had he or she been employed through the end of the
Performance Period by 36 (i.e., the number of calendar months in the Performance
Period), and then (B) multiplying the quotient obtained in (A) by the number of
whole months elapsed from the commencement of the 2017 fiscal year to the date
of Participant's death or termination of employment due to Incapacity or
Retirement. For purposes of this pro rata calculation, Participant must have
been actively employed as a full-time employee for an entire calendar month in
the Performance Period to receive credit that that month.


For purposes of this Agreement, a "Retirement" means an Participant's
termination of employment for the express reason of retirement, as determined by
the Committee in its sole discretion, (A) following a minimum of thirty (30)
years of employment with the Company, (B) on or after age 57 and following a
minimum of fifteen (15) years of employment with the Company, or (C) on or after
age 62 and following a minimum of five (5) years of employment with the Company.
Unless otherwise determined by the Committee, Participant must have been
actively employed as a full-time employee for an entire calendar year to receive
credit for such year of employment for purposes of this definition of
"Retirement."
    
d.     Forfeiture. Subject to the other provisions of this Section 4, all rights
relating to any non-settled Performance Shares shall be forfeited if either (A)
Certification does not occur prior to or on the Deadline, or (B) Participant
ceases to be employed by the Company during the Performance Period (except as
provided in Section 4(c) above). Participant is not deemed to have terminated
employment through, and Participant's rights relating to the Performance Shares
shall not be forfeited solely as a result of, any change in Participant's duties
or position or Participant's temporary leave of absence approved by the





--------------------------------------------------------------------------------





Company. Upon any such forfeiture, under no circumstances will the Company be
obligated to make any payment to Participant, and no shares of Stock shall be
issued, as a result of such forfeited Performance Shares.
e.    Share Issuance. Except as otherwise provided herein, upon the settlement
of a specific number of Performance Shares, for shares of Stock, as provided in
Paragraphs 4(b) or (c), the Company shall issue a corresponding number of shares
of Stock to Participant on the Settlement Date, provided that tax withholding
obligations have been satisfied as provided in Section 5. The Company’s transfer
agent may issue shares of Stock in certificated or book entry form as determined
by the Company’s Corporate Secretary. Upon issuance of the Shares, Participant
shall have all rights of a shareholder with respect thereto including the right
to vote and receive all dividends or other distributions made or paid with
respect to the shares of Stock.
f.    Payments to Third Party. Upon death of Participant followed by a valid
written request for payment, the shares of Stock, to the extent eligible to be
issued, shall be issued as soon as administratively practical to Participant’s
beneficiary named in a written beneficiary designation filed with the Company’s
Corporate Secretary on a form for the Plan or, if there is no such designated
beneficiary, to Participant’s executor or administrator or other personal
representative acceptable to the Corporate Secretary. Any request to pay any
person or persons other than Participant shall be accompanied by such
documentation as the Company may reasonably require, including without
limitation, evidence satisfactory to the Company of the authority of such person
or persons to receive the payment.
5.    Tax Withholding; Withholding with Stock. The Company's obligations to
issue Shares in connection with the settlement of any Performance Shares is
subject to the Participant's satisfaction of all applicable federal, state and
local income and other tax (including Social Security and Medicare taxes)
withholding requirements. Unless specifically denied by the Committee,
Participant may elect to pay any portion of the required tax withholding amounts
(or greater amounts if permitted by the Committee) by electing to have the
Company withhold upon settlement a number of Shares having a Fair Market Value
on the withholding date equal to the minimum amount (or greater amount if
permitted by the Committee) elected to be withheld by the Participant. Any
withholding obligations satisfied through the withholding of Shares shall be in
accordance with any rules or established procedures for election by Participant
including any rules or restrictions relating to the period of time any
previously acquired Shares have been held or owned, the timing of any elections,
the irrevocability of any elections, or any special rules relating to
Participant if Participant is an officer or trustee of the Company within the
meaning of Section 16 of the 1934 Act.
6.    Dividends and Voting. Prior to a Performance Share settlement date,
Participant shall have no right to receive any dividends or dividend equivalent
payments with respect to the Performance Shares. Participant will have no voting
rights with respect to any of the Performance Shares.





--------------------------------------------------------------------------------





7.    Administration. This Award has been made pursuant to a determination made
by the Committee, subject to the express terms of this Agreement, and the
Committee shall have plenary authority to interpret any provision of this
Agreement and to make any determinations necessary or advisable for the
administration of this Agreement and may waive or amend any provisions hereof in
any manner not adversely affecting the rights granted to Participant by the
express terms hereof.
8.    No Right to Continued Service. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the employment of Participant.
9.     Compliance with Section 409A. Notwithstanding any provision in this
Agreement or the Plan to the contrary, this Agreement shall be interpreted and
administered in accordance with Code Section 409A and regulations and other
guidance issued thereunder (“Section 409A”). For purposes of determining whether
any payment made pursuant to this Agreement results in a “deferral of
compensation” within the meaning of Treasury Regulation 1.409A-1(b), Company
shall maximize the exemptions described in such section, as applicable. Any
reference to a “termination of employment” or similar term or phrase shall be
interpreted as a “separation from service” within the meaning of Section 409A.
If any deferred compensation payment is payable while Participant is a
“specified employee” under Section 409A, and payment is due because of
separation from service for any reason other than death, then payment of such
amount shall be delayed for a period of six months and paid in a lump sum on the
first payroll payment date following the earlier of the expiration of such six
month period or Participant's death. To the extent any payments under this
Agreement are made in installments, each installment shall be deemed a separate
payment for purposes of Section 409A and the regulations issued thereunder.
Participant or his or her beneficiary, as applicable, shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on Participant or his or her beneficiary in connection with any
payments to Participant or his or her beneficiary pursuant to this Agreement,
including but not limited to any taxes, interest and penalties under Section
409A, and Company shall have no obligation to indemnify or otherwise hold
Participant or his or her beneficiary harmless from any and all of such taxes
and penalties.
10.    Amendment. This Award Agreement may be amended only by a writing executed
by the parties hereto which specifically states that it is amending this Award
Agreement.
11.    Governing Law. The laws of the State of Delaware will govern the
interpretation, validity and performance of this Award Agreement regardless of
the law that might be applied under principles of conflicts of laws. Participant
is deemed to submit to the exclusive jurisdiction and venue of the federal or
state courts of Missouri to resolve any and all issues that may arise out of or
relate to this Award Agreement.
12.    Clawback Policy. The Performance Shares may be subject to certain
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (“Dodd-Frank”), the Company’s Executive Compensation Recoupment Policy or
any other compensation clawback policy that is adopted by the Committee and that
will require the Company to be able to claw back compensation paid to its
executives under certain circumstances. Participant





--------------------------------------------------------------------------------





acknowledges that the Performance Shares may be clawed back by the Company in
accordance with any policies and procedures adopted by the Committee in order to
comply with Dodd Frank or as set forth in this Award Agreement.
13.    Entire Agreement and Binding Effect. This Award Agreement and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof. Except as expressly stated herein to the
contrary, this Agreement will be binding upon and inure to the benefit of the
respective heirs, legal representatives, successors and assigns of the parties
hereto.
15.    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
   
    





--------------------------------------------------------------------------------





The Company has caused this Agreement to be executed on its behalf, and
Participant has signed this Agreement to evidence Participant’s acceptance of
the terms hereof, all as of the date first above written.
JACK HENRY & ASSOCIATES, INC.


By:____________________________


Title: __________________________        




PARTICIPANT


_______________________________                    


Name: _________________________







--------------------------------------------------------------------------------





APPENDIX A TO PERFORMANCE SHARES AWARD AGREEMENT
SEPTEMBER 10, 2016 GRANT
Executive


CLIFF SETTLEMENT


(Settlement occurs based upon the level of achievement of the Performance
Measures)
Achievement of the Performance Measures set forth below for the Performance
Period (FYs 2017-2019) ("Performance Condition") is required for settlement, and
settlement may occur no earlier than the later of _____________________ or the
first business day following the Applicable Committee Meeting (the “Scheduled
Settlement Date”), except in the case of a Change in Control or as otherwise
provided in the Agreement and this Appendix.
Calculation of the number of Performance Shares eligible to be settled depends
on the Company's Total Stockholder Return ("TSR") compared against the Company's
compensation peer group (as determined by the Committee) for the three (3)
fiscal years ending June 30, 2019. For purposes of determining the TSR for both
the Company and the Company's compensation peer group, TSR shall be determined
based on the average of the closing prices for the relevant company's Stock for
the 10 consecutive trading days ending on June 30, 2019. For this purpose,
closing price means the last reported market price for one share of Stock,
regular way, on the exchange or stock market on which such last reported market
price is reported on the day in question. The percentage of Performance Shares
eligible to be settled shall be determined in accordance with the following
schedule:
Company's TSR Compared to Peer Group    Percentage of Performance Shares
Eligible to be Settled*
< 25% percentile            0% of Performance Shares (0 shares)
25th percentile                35% of Performance Shares (shares)
50th percentile                70% of Performance Shares (shares)
63rd percentile                100% of Performance Shares (shares)
65th percentile                105% of Performance Shares (shares)
70th percentile                140% of Performance Shares (shares)
75th percentile                175% of Performance Shares (shares)


*The percentage of Performance Shares eligible to be settled when the Company's
TSR for the Performance Period falls in between any of the above-listed
percentiles shall be determined using linear interpolation between the
immediately preceding and immediately following data-points.


Unless earlier forfeited, any Performance Shares not settled by the Scheduled
Settlement Date in 2019 will be forfeited.



